DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1 – 20 are allowed for the following reasons.
The prior art of record fails to teach - calculate at least one of: a nose gear arc, a start turn point, a distance to start turn point, a target turn speed, a commanded nose wheel steering angle, and an end turn point, each of the calculations based on 1) the at least one parameter of the received plurality of parameters, 2) at least one data referenced from the aircraft database, 3) at least one data referenced from the airport database, and 4) the instructions stored in the memory, at least one instruction to ensure each aircraft wheel maintains a position on a prepared surface; generate a plurality of indicators based on the calculation, the plurality of indicators including at least one of a Nose Wheel Steering (NWS) angle indicator based on a received nose gear angle, a start turn indicator representative of the start turn point, a distance indicator representative of the distance to start turn point, a target turn speed indicator, a required turn arc representative of the commanded nose wheel steering angle, and an end turn indicator representative of the end turn point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex C Dunn/Primary Examiner, Art Unit 3663